The court properly denied appellant’s suppression motion. The showup identification was made in close temporal and spatial proximity to the crime, and it was not rendered unduly suggestive by any of the circumstances cited by appellant, each of which was either inherent in any showup or justified by the exigencies of the situation (see e.g. Matter of Terron B., 77 AD3d 499 [2010]). Appellant and the other suspects were lawfully detained on the basis of a joint description that was sufficiently specific, given the temporal and spatial factors, to provide reasonable suspicion (see e.g. People v Rodriguez, 262 AD2d 177 [1999]).
The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The victim testified that appellant was a member of the group that attacked him, and that every member of this group hit and kicked him. Concur — Mazzarelli, J.E, Saxe, Renwick, DeGrasse and Richter, JJ.